UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,
V. Criminal No. 21-0123 (PLF)
VITALI GOSSJANKOWSKI,

Defendant.

 

MEMORANDUM OPINION AND ORDER

On August 15, 2022, the Court scheduled a jury trial in this case, beginning with
jury selection on January 4, 2023. See Memorandum Opinion and Order [Dkt. No. 63]. On
October 18, 2022, the Court granted defendant Vitali GossJankowski’s unopposed motion for
extension of time and extended the parties’ deadlines for filing a joint status report, motions in
limine, and Daubert motions. See October 18, 2022 Order [Dkt. No. 89]. On October 28, 2022,
at the parties’ request, the Court again extended the deadlines for filing motions in limine and
Daubert motions, and at Mr. GossJankowski’s request, scheduled on November 21, 2022 an
evidentiary hearing on Mr. GossJankowski’s motions to suppress. See October 28, 2022 Order
[Dkt. No. 95]. For scheduling reasons, the Court vacated the November 21, 2022 evidentiary
hearing. See November 4, 2022 Minute Order. The Court later rescheduled a combined
evidentiary hearing on Mr. GossJankowski’s motions to suppress and oral argument on the
parties’ non-evidentiary motions on December 14, 2022. See November 10, 2022 Minute Order.

On November 16, 2022, Mr. GossJankowski filed a motion to continue the trial
date and other deadlines. See Motion to Continue Trial Date and Deadlines [Dkt. No. 97]. The

government filed a response on November 18, 2022, see Government’s Response to Defendant’s
Motion to Continue Trial Date and Deadlines [Dkt. No. 98], and Mr. GossJankowski filed a
reply in support of his motion on November 20, 2022. See Reply to Government’s Opposition to
Motion to Continue Trial Date and Deadlines [Dkt. No. 99]. Upon careful consideration of the
parties’ filings, it is hereby

ORDERED that Mr. GossJankowski’s Motion to Continue Trial Date and
Deadlines [Dkt. No. 97] is GRANTED; it is

FURTHER ORDERED that the trial commencing on January 4, 2023, the final
pretrial conference scheduled for December 21, 2022, and other pretrial deadlines are vacated;
it 1s

FURTHER ORDERED that the combined evidentiary hearing on
Mr. GossJankowski’s motions to suppress and oral argument on non-evidentiary motions will
proceed as previously scheduled for the entire day on December 14, 2022, beginning
at 10:00 a.m. in Courtroom 29 in the William B. Bryant Annex to the E. Barrett Prettyman
Courthouse at 333 Constitution Avenue N.W., Washington, D.C. 20001; it is

FURTHER ORDERED that in the interest of justice, the Speedy Trial Act is
tolled until the new trial date of February 27, 2023; and it is

FURTHER ORDERED that trial will proceed pursuant to the following schedule:

 

Date Description

 

December 14, 2022 | Evidentiary hearing on

at 10:00 a.m. Mr. GossJankowski’s motions to suppress
and oral argument on non-evidentiary
motions in Courtroom 29,

 

 

January 6, 2023 The parties shall disclose any expert
witnesses.
January 13, 2023 The parties shall file any additional motions

in limine and Daubert motions.

 

 

 

 
 

January 27, 2023 The parties shall file oppositions to motions
in limine and Daubert motions.

 

February 3, 2023 The parties shall file any replies to motions
in limine and Daubert motions.

 

February 17, 2023 The parties shall file proposed jury
instructions, proposed voir dire, and a jury
verdict form.

The parties shall exchange proposed
case-in-chief exhibits and witness lists.

 

February 23, 2023 Final pretrial conference in Courtroom 29.

 

 

 

 

 

 

at 10:00 a.m.
The Court will hear oral argument on all
motions in limine and Daubert motions.

February 27, 2023 Jury selection will commence in

at 10:00 a.m. Courtroom 29.

February 28, 2023 Trial will commence in Courtroom 29 with

at 10:00 a.m. opening statements and will continue each
weekday at 10:00 a.m. until concluded.

SO ORDERED.

PAULL. FRIEDMAN _
United States District Judge

DATE: \ [>| »Y